Citation Nr: 0921290	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  01-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral popliteal 
aneurysms, status post surgical repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1948 to 
February 1952.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in July 2004 and April 2007 for further development.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral popliteal aneurysms status post surgical repair, 
were not manifested during the Veteran's active duty service 
or for many years thereafter, nor is bilateral popliteal 
aneurysms status post surgical repair, are otherwise related 
to such service.


CONCLUSION OF LAW

Bilateral popliteal aneurysms was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2004, 
subsequent to the September 2000 adjudication.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

While the October 2004 notification did not advise the 
Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim for service connection is 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).   
  
Further, while the October 2004 notice was not provided prior 
to the September 2000 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence.  The 
claim was subsequently readjudicated in December 2006 and May 
2009 supplemental statements of the case, following the 
provision of notice in October 2004.  The Veteran and his 
representative have not alleged any prejudice as a result of 
and untimely or deficient VCAA notification, nor has any been 
shown.  See Shinseki v. Sanders, --- S.Ct.---, 2009 WL 
1045952 (U.S.) (Apr. 21, 2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained private and VA treatment records.  Although a 
notice regarding the Veteran's missing claims file is not of 
record, the Board notes that it appears that notice was sent 
regarding reconstructing his claims file.  See McCure v. 
Nicholson, 21 Vet. App. 523 (2006).  In an April 2004 letter, 
the Veteran's representative stated that he was responding to 
the RO's request for any copies of documentation that may be 
used to reconstruct the Veteran's claims file.  He attached 
evidence for consideration.  Even assuming for the sake of 
argument that the Veteran was not provided notice regarding 
his claims file, the Board notes that the RO has assisted the 
Veteran in obtaining evidence and the Veteran had sent copies 
of documents in support of his claim.  It was acknowledged in 
the July 2004 Board remand that the Veteran's claims file has 
been reconstructed, and the Board set forth in its 
instructions to the RO to obtain a copy of the February 2000 
QTC examination report from Alpha Medical Diagnostics and to 
associate it with the Veteran's claims file.  The RO was also 
instructed to conduct additional development deemed 
necessary.  The Veteran was provided VCAA notice in October 
2004.  In response, he sent a letter that was received in 
November 2004 along with copies of evidence that he believed 
were pertinent to his claim-a log book of the U.S.S. Witek 
and an April 2003 VA examination report.  In April 2007, the 
Board remanded the case again to obtain the February 2000 QTC 
examination.      

The Board notes that the VA was informed in April 2009 that 
the February 2000 VA examination conducted by QTC was no 
longer of record.  Nevertheless, the Veteran was afforded a 
VA examination in August 2005 and nexus opinions were 
rendered in August 2005 and September 2005.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral popliteal aneurysms status 
post surgical repair. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A ship log from USS Witek shows that the Veteran was 
transferred to the U.S. Naval Hospital in Newport, Rhode 
Island in June 1950 for treatment of injuries diagnosed as 
fracture of the right shoulder, elbow and ankle, sustained 
from a fall from the ladder leading to the Forward Engine 
Room.  The Board notes that bilateral popliteal aneurysms 
were not noted.    

Further, statements submitted by the Veteran from fellow 
service members written in 1952 noted that he injured his 
right scapular region, leg, right arm, and back.  The 
injuries were again listed in letters from other service 
members written in October 2001 and April 2002.  There was no 
mention of bilateral popliteal aneurysms.     

A private treatment record from Marc A. Grossman, M.D. shows 
that the Veteran was first seen for right popliteal artery 
aneurysms in December 1997, which is 45 years after service.  
An October 1999 private treatment record from Robert 
Steedman, M.D. notes that the Veteran had left popliteal 
aneurysm repair in February 1998, which is 46 years after 
service.  This lengthy period without supporting evidence of 
pertinent complaints or treatment after service suggests that 
there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As noted above, the Veteran's letter and attachments were 
received in November 2004.  Attached was an April 2003 VA 
examination in which he reported slipping from the top of a 
ladder and falling to steel deck plates, which he said caused 
injury to his back and right shoulder.  He was taken to the 
hospital aboard the USS Witek and later transferred to a US 
Naval Hospital in Melville, Rhode Island for treatment.  It 
was noted that the Veteran underwent right popliteal aneurysm 
repair in December 1997 and left popliteal aneurysm repair in 
February 1998.  On a copy of an April 2003 VA examination 
report, the Veteran highlighted the following: "June 5, 1950 
during service on ship with sustained trauma did contribute 
significantly to this Veteran's permanent disability."  The 
Board notes, however, that the April 2003 VA examination was 
specifically for the spine and right shoulder.  Thus, the VA 
physician was referring to the etiology of the low back and 
right shoulder and not bilateral popliteal aneurysms.  The VA 
examiner noted that the issue of service connection for 
bilateral popliteal aneurysms, status post surgical repair 
would be referred to the vascular clinic for evaluation.         

When the Veteran was seen at the VA vascular clinic in August 
2005, he expressed that his bilateral popliteal aneurysms are 
related to a fall from a ladder while in service.  He 
recounted that both lower extremities were entangled near the 
ankle and that the most serious associated injury was a back 
abrasion.  He denied fractures or deep vein thrombosis 
associated with the injury.  After interviewing and examining 
the Veteran, the VA chief of vascular surgery stated that 
given the reliable history of bilateral popliteal aneurysms 
and other arterial aneurysms, it seems very unlikely that 
they are related to his fall.  

Another VA medical opinion was rendered in September 2005, 
but this time an explanation was provided as to why the 
Veteran's bilateral popliteal aneurysms are not related to 
service-bilateral popliteal aneurysms are atherosclerotic in 
origin, not related to service injury.  

The only competent evidence of record which provides a link 
between the Veteran's active duty service to bilateral 
popliteal aneurysms is included in a November 1999 letter 
from Dr. Grossman, who noted the Veteran's surgeries in 1997 
and 1998.  He then concluded the letter noting that the 
Veteran did have a bilateral artery aneurysm, and that it is 
conceivable that the accident of June 1950 contributed 
condition, which Dr. Grossman stated can be a post-traumatic 
condition.  The Board notes that this statement is 
insufficient to constitute the medical nexus required for a 
well-grounded claim.  The use of the word "conceivable," 
without supporting clinical data or other rationale renders 
Dr. Grossman's opinion too speculative in order to provide 
the degree of certainty required for medical nexus evidence.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).    

The Board affords considerably more weight to the August 2005 
and September 2005 VA opinions than to the statements 
contained in Dr. Grossman's opinion.  Among the factors for 
assessing the probative value of a medical opinion are the 
examiner's access to the claims file, and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The Board views the VA opinions as more 
detailed and comprehensive with reference to the Veteran's 
overall history.  Again, as noted above, Dr. Grossman's 
opinion is expressed in speculative terms and therefore does 
not lend legitimate support for a finding of service 
connection.   

The Board acknowledges the Veteran's assertion that his 
bilateral popliteal aneurysms are related to his fall from a 
ladder while in active duty service in 1950.  However, 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


